Mr. Justice Wolf
delivered tlie opinion of the court.
José García Donis was convicted of selling bread short of weight. The bread was in point of fact sold by an agent who was also charged with complicity but acquitted on the ground of being a mere employee. Error is assigned in effect because such evidence as there was of agency was hearsay; that the agency was not proved and in general that the evidence was not sufficient to convict.
Leandro Monje, inspector of weights and measures stated on direct examination that he took the bread, short of weight, from a wagon of the defendant in charge of the agent, On cross-examination, without specification, he admitted that his information came from the agent. Then also without specification the defendant moved to strike. The district attorney then entered into a redirect examination of the witness and had him give details of the color of the wagon, *434how tlie bread was wrapped and tliat the cover bore tlie name of José García Donis. Then again without specification of the particular evidence objected to, the defendant moved to strike because the witness was testifying on information received by him from another. '
We think the objection should fail for want of due specification. We also agree with the fiscal that if due objection is not made hearsay evidence may be admitted and considered. People v. Diaz, 19 P.R.R. 497; People v. Silva, 17 P.R.R. 577; Falero et al. v. Falero, 15 P.R.R. 111. Always there is a discretion in the court.
Furthermore, when it is sufficiently proved that the agent is acting under instructions or in certain cases within the scope of his employment, his declaration may be admitted. Oller v. State, 123 S.W. 1116; 16 C.J. 123.
The proof of agency and of guilt in addition to the admission of the agent was that each wrapper contained the name of José García Donis.
Appellant contends that there might be another José Gar-cía Donis. It is a disputable presumption from paragraph 25 of section 102 of the Law of Evidence of the identity of person from the identity of name. No rebuttal existed in the present appeal.
Under the recited circumstances, the connection of defendant was sufficiently established and the judgment should be affirmed.